United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 07-1581
                               ___________

Richard Alan Davis,                   *
                                      *
             Appellant,               *
                                      *
       v.                             * Appeal from the United States
                                      * District Court for the
Philip Baughman, Sgt., Maximum        * Eastern District of Arkansas.
Security Unit, ADC; Justine M. Minor, *
Disciplinary Hearing Officer, ADC;    * [UNPUBLISHED]
James Gibson, Disciplinary Hearing    *
Administrator, ADC; Larry Norris,     *
Director, ADC; David White, Warden, *
Maximum Security Unit, ADC; Larry *
May, Deputy Assistant Director, ADC; *
Willie Taylor, CO-Maximum Security *
Unit, ADC; Faron Clemmons,            *
CO-Maximum Security Unit, ADC;        *
Billy Ray Smith, Inmate, Maximum      *
Security Unit, ADC,                   *
                                      *
             Appellees.               *
                                 ___________

                          Submitted: January 31, 2008
                             Filed: February 5, 2008
                              ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.
      Arkansas inmate Richard Alan Davis appeals the district court’s1 grant of
summary judgment to defendants Philip Baughman and Justine M. Minor in his 42
U.S.C. § 1983 action.2 Davis claimed that Baughman violated his constitutional rights
by harassing him and filing a false disciplinary charge against him in retaliation for
Davis’s cooperation in an internal investigation, and that Minor violated his due
process and equal protection rights by convicting him of the false charge in a biased
hearing and by failing to list or explain the evidence she relied on in making her
decision.

       Based upon our consideration of Davis’s arguments for reversal and our de
novo review of the record, see Anderson v. Larson, 327 F.3d 762, 767 (8th Cir. 2003),
we conclude that summary judgment was proper. We agree with the district court that
Davis’s claims against Minor were barred under Heck v. Humphrey, 512 U.S. 477,
486-87 (1994), because he had not successfully challenged his disciplinary conviction
in state court, and a favorable decision would necessarily imply the invalidity of his
resulting loss of good time credits and, hence, the length of his confinement. See
Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005) (state prisoner’s § 1983 action is
barred if success in action would invalidate confinement or its duration (not
previously invalidated), no matter if prisoner attacks conviction or internal prison
proceeding or seeks damages or equitable relief). Further, Davis’s equal protection
claim failed because he did not allege how he was treated differently from other
similarly situated persons. See Murphy v. Mo. Dep’t of Corr., 372 F.3d 979, 984 (8th
Cir. 2004) (to succeed on equal protection claim, inmate must show he is treated
differently than similarly situated class of inmates). Finally, we conclude that Davis’s


      1
        The Honorable Beth Deere, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
      2
      Davis has not challenged on appeal the pre-service dismissal of the other seven
named defendants.
                                          -2-
retaliatory discipline claims against Baughman failed because his conviction of the
disciplinary charge was supported by “some evidence.” See Henderson v. Baird, 29
F.3d 464, 469 (8th Cir. 1994) (prisoner’s claim of retaliatory discipline failed because
disciplinary committee’s finding that he violated prison rules was based on guard’s
description of event, which constituted “some evidence” of actual violation); Rudd v.
Sargent, 866 F.2d 260, 262 (8th Cir. 1989) (per curiam) (statements in prison officer’s
written disciplinary report of alleged sexual assault reciting victim’s statements
constituted “some evidence” to support rule violation even though officer did not
witness violation).

      The judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________




                                          -3-